Chapman, C. J.
The decision of this case depends upon the construction to be given to the deed of Sanford to Crane and others. After naming the grantees and calling them Trustees of Attleborough High School, it grants the land “ unto the said trustees of the Attleborough High School, or their successors in said office, to hold in trust for the proprietors of said High School, while they maintain a building thereon for the purposes of education.”
The reference to the proprietors is explained by extrinsic evidence. The deed is dated May 27, 1843. On August 17, 1841, several persons had associated together to erect a building, and signed a written agreement which they denominated a constitution. The first and second articles are as follows :
“ Article 1. The building shall be used exclusively for an academy and similar purposes, subject to the control of the proprietors,
- “Article 2. The proprietors may rent, lease, sell or use said building as may best promote the object specified in article first.”
By the seventh article, a board of trustees was to be chosen, with power to keep the building in good order for an academy, to rent, lease or use the building according to the wishes of the proprietors, and also to make such arrangements with the teachez or teachers as may best promote the object of this association. 7
*423Both the constitution and the deed were evidently prepared without consulting any one acquainted with the law of real estate.
A building called the Academy was erected on the land in controversy in 1842, by license from Sanford, the proprietor.
The evident intention of the proprietors at the time was, that the building should be occupied for such a school as is usually called an academy. Yet they did not restrict themselves to the maintenance of such a school in these articles of agreement cited above. And when Sanford came to make his deed, he restricted them only to the maintenance of the building for the purposes of education. This would embrace such a school as is called a district school. And it did not require the trustees to retain the control or superintendence of the school, or restrict them from renting it to others who should maintain a school as lessees.
Upon the facts stated in the bill of exceptions, it appears that a school, such as is required by the terms of the deed, has been maintained and is still maintained in the building, and that the title of the grantees has not terminated.
As the grantees, or at least a part of them, are still living, the question whether they took an estate in fee for the purposes of the trust does not arise. Exceptions overruled.